Exhibit 99.1 NEWS RELEASE Lorus Therapeutics Reports First Quarter Results for Fiscal 2012 TORONTO, CANADA, November 11, 2011 - Lorus Therapeutics Inc. (TSX: LOR) (“Lorus” or the “Corporation”), a biopharmaceutical company specializing in the discovery, research and development of pharmaceutical products and technologies for the management of cancer, today reported financial results for the three months ended August 31, 2011. Q1 2012 HIGHLIGHTS • Completed a unit offering of 5,484,000 units at a price of $0.40 per unit, representing gross proceeds of approximately $2.2 million.Each unit is comprised of one common share and one common share purchase warrant.In connection with the offering a director of the Corporation, Mr. Abramson, provided a commitment letter to the Corporation to guarantee that total funding to be provided to the Corporation by November 30, 2011 would be at least $4 million.Following the completion of the unit offering, the remaining funding commitment is $1.8 million. Should Lorus be unable to secure financing from other sources prior to November 30, 2011 Mr. Abramson has agreed to provide $1.8 million to Lorus by way of equity investment or promissory note. • Allowed an Australian patent for Lorus’ lead small molecule anticancer drug LOR-253. • Continued enrolment in our LOR-253 Phase I clinical trial, which is being conducted at Memorial Sloan-Kettering Cancer Center in New York.The main objectives of the clinical trial include safety profile, pharmacokinetics, antitumor activity, and recommended dose of LOR-253 for subsequent Phase II trials. FINANCIAL RESULTS Our net loss for the three months ended August 31, 2011 was $1.1 million ($0.06 per share) compared with $1.2 million ($0.12 per share) during the same period in fiscal 2011. Increased research and development expenditures of $75 thousand due to increased spending on our LOR-253 Phase I clinical development program as well as increased stock based compensation of $10 thousand offset by lower general administrative expenses of $85 thousand primarily due to $95 thousand in financing fees related to a proposed financing terminated during the quarter ended August 31, 2010 resulted in the overall decrease in net loss during the quarter. We utilized cash of $1.1 million in our operating activities in the three months ended August 31, 2011 compared with $661 thousand in the same period in the prior year.The increase is primarily a result of delayed payment of accounts payable and accrued liabilities balances in the three months ended August 31, 2010 which reduced cash outflows in the quarter. At August 31, 2011, we had cash and cash equivalents and short-term investments of $1.7million compared to $911 thousand at May 31, 2011. Research and development expenses totaled $589 thousand in the three months ended August 31, 2011 compared to $514 thousand during the same period in the prior year.Research and development costs consist of the following: Three months ended August 31, Stock based compensation 26 16 Depreciation of equipment 9 10 Program costs Total Program costs by program: Small molecules: RNA-Targeted Therapies: - Immunotherapy - - Total The increase in research and development costs during the three months ended August 31, 2011 is due to increased stock based compensation of $10 thousand resulting from larger than usual stock option grants in fiscal 2011 as well as increased program spending of $66 thousand. We are not continuing to develop our RNA-targeted therapies from our own resources and are currently seeking partnership to further advance these technologies.As such there were no expenditures related to this program during the quarter.The research and development expenditures related to our small molecule program increased in comparison with the same quarter last year due to the ongoing Phase I clinical trial of LOR-253 initiated in January 2011. General and administrative expenses totaled $533 thousand for the three months ended August 31, 2011 compared to $618 thousand in the same period in the prior year. Three months ended August 31, Stock based compensation 53 24 Depreciation of equipment 3 4 General and administrative, excluding salaries Salaries Total General and administrative costs have decreased in the three months ended August 31, 2011 compared with the prior year primarily due to $95 thousand in financing fees related to a proposed financing terminated during the quarter ended August 31, 2010 offset by higher accounting costs associated with the transition to IFRS. Salary costs are lower in the current quarter due to a reduction in headcount.Stock based compensation expense is higher for the three months ended August 31, 2011 resulting from larger than usual stock option grants in fiscal 2011 Lorus Therapeutics Inc. Condensed Consolidated Interim Statements of Loss and Comprehensive Loss (unaudited) Three Three (amounts in 000's except for per common share data) months ended months ended (Canadian dollars) Aug. 31, 2011 Aug. 31, 2010 REVENUE $
